Fisi-i, O. J.
1. The wife can not bind her separate estate by any contract of suretyship, nor by any assumption of the debt of her husband; and a sale by the wife of her separate estate to a creditor of her husband, in settlement of the debt of the latter, is void. Civil Code (1910), § 3007.
2. A sale by the wife of her separate estate, made to a creditor of her husband in extinguishment of lier husband’s debt in part and in settlement of the wife’s debt in part, the contract being entire and not divisible, is void. Cross v. Cordell, 149 Ga. 383 (100 S. E. 365).
3. The deed of the wife to her separate estate, made to a creditor of her husband to secure the debt of the latter, being void, it necessarily follows that a deed by the creditor and grantee as attorney in fact of the wife to the creditor himself, made pursuant to sale under power contained in the deed, is inoperative to convey the title.
4. Accordingly, where the evidence for the defendant in ejectment tended to show that the deed to the plaintiff was made pursuant to sale under power in a deed from defendant, a married woman, to secure an indebtedness of her husband to plaintiff’s lessor, the verdict for defendant was not without evidence to support it. No error is assigned, on the charge of the court to the jury, nor upon any ruling of the court made during the progress of the trial.
5. That two of the jurors were disqualified by reason of relationship to the prevailing party afforded no reason for setting aside the verdict, it affirmatively appearing, from the note of the judge in approving the grounds of the amended motion for new trial, that the fact of such relationship was known to the losing party or his counsel prior to and at the tipie of the trial. Hadden v. Thompson, 118 Ga. 207 (2), 208 (44 S. E. 1001). -Judgment affirmed.

All the Justices concur.

P. D. DuBose, Loivrey Stone, Zach. Arnold, P. O. DuBose, and • A. L. Miller, for plaintiffs.
M. G. Edwards, E. B. King, and B. M. Turnipseed, for defendant.